JL1603181_NDAC
      Case 16-03181-5-DMW   Doc 29 Filed 05/15/19 Entered 05/15/19 22:25:51   Page 1 of 2
JL1603181_NDAC
             Case 16-03181-5-DMW                           Doc 29 Filed 05/15/19 Entered 05/15/19 22:25:51              Page 2 of 2

                                                             CERTIFICATE OF SERVICE
                ----------------------
                --
DEBTOR 1 NAME: WAYNE ANTHONY BOYD                                                                               CASE NUMBER: 1603181
DEBTOR 2 NAME:
I       Robert J Wallace, Jr.       certify under penalty of perjury that I have served the attached document on the below
listed entities in the manner shown on 5/14/2019 :

Via U.S. First Class Mail, or electronic service, if such interested party is an electronic filing user,
pursuant to Local Rule 5005-4(9)(b):

AFFILIATE,PO BOX 1870,ASHLAND VA 23005
AMERICAN INFOSOURCE, LP,as agent for VERIZON,PO BOX 248838,OKLAHOMA CITY OK 73124
AMERIFINANCIAL SOLUTIONS, LLC,PO BOX 65018,BALTIMORE MD 21264
BANK OF AMERICA,ATTN: MANAGER OR REG. AGENT,PO BOX 982236,EL PASO TX 79998-2235
BEACON FUNDING,28 LORD ROAD SUITE 230,MARLBOROUGH MA 01752
BEACON FUNDING,c/o: ACKERMAN LAW FIRM, P.A.,3300 SHOPTON ROAD,CHARLOTTE NC 28217
BIG PICTURE LOANS,N. 5384 HIGHWAY 45 SUITE 400,WATERSMEET MI 49969
CAPITAL ONE BANK USA, N.A.,by AMERICAN INFOSOURCE LP,ATTN: OFFICER,PO BOX 71083 CHARLOTTE NC 28272
CAROLINA GI ASSOCIATES,120 CHASE ROLLINS ROAD, STE. 201,HENDERSON NC 27536
CASH TODAY,BROOKE ENTERPRISES, INC.,PO BOX 773,BRACEY VA 23919
CREDIT BUREAU SYSTEMS,ATTN: MANAGING AGENT,PO BOX 9200,PADUCAH KY 42002-9200
DEPT OF EDUCATION - FEDLOAN SERVICING,ATTN: MANAGER OR REG. AGENT,PO BOX 69184,HARRISBURG PA 17106
DEPT. OF EDUCATION - FEDLOAN SVC.,ATTN: MANAGER OR REG. AGENT,PO BOX 530210,ATLANTA GA 30353
DUKE UNIVERSITY HEALTH SYSTEM,ATTN: MANAGER OR REG. AGENT,5213 S. ALSTON AVE.,DURHAM NC 27713-4430
FINANCIAL PACIFIC LEASING, INC.,c/o: KELLY C. HANLEY,301 FAYETTEVILLE STREET,SUITE 1700 RALEIGH NC 27601
FINANCIAL PACIFIC LEASING,ATTN: MANAGING AGENT,3455 S. 344TH WAY, #300,AUBURN WA 98001-9546
FIRST POINT COLLECTION RESOURCES,PO BOX 26140,GREENSBORO NC 27402
FIRST PREMIER BANK,ATTN: OFFICER,PO BOX 5524,SIOUX FALLS SD 57117-9754
GLOBAL RECEIVALBES SOLUTION,ONE WEST PO BOX 1022,WIXOM MI 48393
HCC LIFE INSURANCE CO,PO BOX 2005,FARMINGTON MI 48333
INSURANCE CO. OF THE SOUTH,NFI RECOVERY DEPT.,PO BOX 45153,JACKSONVILLE FL 32232
INTERNAL REVENUE SERVICE,ATTN: CORRESPONDENCE/INSOLVENCY 1,PO BOX 7346,PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE,ATTN: MANAGER OR REG. AGENT,PO BOX 7317,PHILADELPHIA PA 19101-7317
KELLY C HANLEY, ESQ.,WILLIAMS MULLEN,PO BOX 1000,RALEIGH NL 27602
LAW OFFICES OF JOHN T. ORCUTT,ATTN: ROBERT LEE ROLAND, IV,6616-203 SIX FORKS ROAD,RALEIGH NC 27615
LOAN MAX,3440 PRESTON RIDGE ROAD,Suite 500,ALPHARETTA GA 30005
LVNV FUNDING LLC,RESURGENT CAPITAL SERVICES,PO BOX 10587,GREENVILLE SC 29603-0587
MARIA PARHAM HOSPITAL,POST OFFICE DRAWER 59,HENDERSON NC 27536-0059
MAXLEND,PO BOX 639,PARSHALL ND 58770
MEDSTREAM ANESTHESIA, PLLC,ATTN: MANAGING AGENT,PO BOX 100141,COLUMBIA SC 29202-3141
MERRICK BANK,c/o: RESURGENT CAPITAL SERVICES,ATTN: OFFICER,PO BOX 10368 GREENVILLE SC 29603
MOBILOANS, LLC,PO BOX 1409,MARKSVILLE LA 71351
NPAS, INC,PO BOX 99400,LOUISVILLE KY 40269
OPTIMUM OUTCOMES,ATTN: MANAGER/OFFICER,PO BOX 58015,RALEIGH NC 27658-8015
RALEIGH PATHOLOGY LAB,PO BOX 14045,RALEIGH NC 27620-4045
SRS, INC.,415 NORTH EDGEWORTH STREET,SUITE 210,GREENSBORO NC 27401
STERN & ASSOCIATES, PA,PO BOX 14899,GREENSBORO NC 27415
THE HONORABLE JEFF SESSIONS,US DEPT OF JUSTICE,950 PENNSYLVANIA AVE NW,WASHINGTON DC 20530-0001
US ATTORNEYS OFFICE,C/O IRS,310 NEW BERN AVE., STE. 800, FEDERAL BLDG,RALEIGH NC 27601-1461
WAYNE ANTHONY BOYD,1178 DR. MARTIN LUTHER KING BOULEVARD,WARRENTON NC 27589
WELCOME FINANCE COMPANY,ATTN: MANAGER OR REG. AGENT,157 N. COOPER DR.,HENDERSON NC 27536



By Electronic Transmittal :
By Fax :

I certify that I have prepared the Certificate of Service and that it is a true and correct copy to the best of my knowledge, information
and belief.

Date :         5/14/2019                                 Signature : ________________________________________
                                                                                 Premium Graphics, Inc.
                                                                                 2099 Thomas Road Suite 10
                                                                                 Memphis, TN 38134
